DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” in Figure 3 has been used to designate different parts – a pump as well as another part that appears to be a hose. 
Appropriate correction is requested.

Applicant is requested to optionally submit a new set of drawings without any shading around the boat (and if possible, not resembling a photograph) so that all reference numbers and drawing details are clearly visible. 
Additionally, labels such as “top view,” “side view,” etc. should also be removed from the drawings because such description is already provided in the specification.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
an additional solar panel disposed on the stern of the boat (claims 3 and 20)
the pump being disposed behind the console (claim 12)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 13 (paragraph 005), the entire paragraph under the heading “Team Acknowledgment” should be deleted as such recognition of individuals in the specification of a patent application is not permitted. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In claim 4, the limitation “six 24v dc 200 AH Lithium-Ion batteries” renders the claim indefinite. It is not sufficiently clear if such batteries are same or different from the “at least one battery” set forth in the preceding claim 1. Did the applicant intend this limitation to be “wherein the at least one battery comprises six 24v dc 200 AH Lithium-Ion batteries”?
In claim 13, the limitation “the pump is a Rotho Model M-34” renders the claim indefinite because it employs the trademark/trade name Rotho Model M-34. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Rotho Model M-34 and, accordingly, the identification/description is indefinite.
In claim 19, the limitation “the top” lacks proper antecedent basis in the claim, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borton (US 10,875,608 B2) in view of Bost et al. (US 5,331,911 A).
Regarding claims 1 and 7, Borton discloses a self-propelled, solar-powered boat [100] comprising: a hull with a bow, a stern, and a deck/sole; an electric outboard motor [107] disposed on the stern for propelling the boat; a console (see Fig 1) disposed substantially at a center and on a top surface of the deck/sole; a top [103] having a top surface and extending vertically from a center of the deck/sole such that the top aligns overhead of the console; a solar panel [101] disposed on the top surface of the top; and at least one battery [405a, 405b] electrically connected to the outboard motor and the solar panel, such that the solar panel charges the battery to provide electrical power to operate the outboard motor (see abstract).
Borton however fails to disclose the boat as having a holding tank disposed underneath the sole for collecting waste, or a pump disposed within the console and electrically connected to the battery to undertake waste pump-out functions.
Bost et al. disclose a solar-powered pump-out boat [20] comprising: a console [28] disposed substantially at a center of a deck/sole; a holding tank disposed underneath the deck/sole for collecting waste, a pump disposed within the console, a plurality of batteries [34, 48] electrically connected to a solar panel [76], such that the solar panel charges the batteries to provide the electrical power to operate the pump.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to reconfigure the boat of Borton for a waste pump-out use and having a waste-collection holding tank disposed underneath the deck/sole, and a pump disposed within the console and electrically connected to the battery, as taught by Bost et al. Having such an arrangement would have enabled the self-propelled boat of Borton to be easily adapted as a waste collection vessel, which would have not only made the boat more versatile but also allowed it to be easily and quickly navigated for waste collection under its own power. 
Regarding claims 1 and 10, it is further noted that configuring the deck/sole to be self-draining is old and well known in the marine art. Although not expressly disclosed by Borton, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to construct the deck/sole of Borton to be self-draining to prevent water accumulation and improve safety.  It would have also been obvious to a person of ordinary skill in the art before the effective filing date of the invention to dispose the pump within the console, which would have resulted in a simple and economical construction and enabled its easy control.
Re claim 2, the boat hull is composed of aluminum (see Borton, col. 4, lines 37-43).
Re claims 3 and 20,  Borton discloses a plurality of solar panel (see Borton, col. 10, lines 14-24). Although not expressly disclosed by Borton, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to position at least one solar panel on the stern of the boat hull as a matter of obvious design choice without adversely affecting the boat operation.
Re claim 4, at least six 24v dc 200 AH Lithium-Ion batteries are wired in series-parallel to achieve a 48v dc 600 AH battery bank (see Borton, Fig 4b, and col. 9, lines 22-48).
Re claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the holding tank with a capacity of at least 400 gallons. Having such capacity would have enabled the tank to store a substantial volume of waste without requiring frequent emptying.
Re claim 6, Borton discloses constructing the hull from at least one of plastic and wood, (see Borton, col. 4, lines 29-43), but is silent on the material used for making the top. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to construct the top from the same material as used in making the hull, which would have resulted in an inexpensive yet strong top.
Re claim 8, the battery of Borton is electrically connected to the motor.
Re claim 9, as noted above, the console is disposed approximately center and on a top surface of the sole.
Re claims 11-13, it would have been obvious to a person of ordinary skill to position the pump either behind or within a forward end of the console as a matter of obvious design choice without adversely affecting its performance. As best understood from claim 13, it would have also been obvious to a person of ordinary skill to use a 48-volt DC pump with a capacity of at least 1 hp, which would have allowed it to pump waste effectively.
Re claim 14, as noted above, the at least one motor includes an outboard motor.
Re claim 15, the liquid includes human waste.
Re claim 16, as noted above, the top has a top surface and extends vertically from a center point of the sole such that the top aligns overhead of the console.
Re claim 17, the at least one solar panel is disposed on the top surface of the top.
Re claim 18, with the modification of Borton described above, the battery would be disposed underneath the sole, which would have protected it from the elements.
Re claim 19, the top of Borton is a bimini top.

Conclusion
The prior art made of record, but not yet relied upon, is considered pertinent to applicant's disclosure.
DE 202020005132 discloses a solar-powered boat comprising a holding tank [108a] and an electric propulsion system
Fisher (US 9919784) discloses a solar-powered boat with an electric propulsion system
Morris (US 4324007) discloses a boat having a battery powered pump that can be used to empty a waste holding tank.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617